Citation Nr: 0930883	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-30 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected posttraumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from February 1942 to June 1944; and served on active duty in 
the United States Air Force from January 1951 to January 1955 
and from January 1958 to November 1960.  The Veteran had 
subsequent reserve service in the National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied an increased rating for the service-
connected PTSD, rated as 30 percent disabling; denied service 
connection for tinnitus; and denied the Veteran's application 
to reopen a claim of service connection for hearing loss 
because new and material evidence had not been submitted to 
reopen a previously denied claim.  

The Veteran requested, and was scheduled to appear for, a 
Videoconference at the RO before a Veterans Law Judge in 
December 2008.  Prior to the date of the hearing, the Veteran 
requested to reschedule the hearing due to the severe 
weather, his ailing health and his old age.  His request was 
granted, and the hearing was rescheduled for April 2009.  Due 
to a family emergency, the Veteran was unable to attend the 
April 2009 hearing and again requested that the hearing be 
rescheduled.  The Veteran's request was again honored, and 
the new hearing was scheduled for June 2009.  The record 
reflects that the Veteran cancelled the June 2009 hearing, 
and neither requested to reschedule, nor provided good cause 
for the cancellation.  As such, the Veteran's request for a 
hearing is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).





FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
symptoms such as panic attacks weekly or less often, 
difficulty in understanding complex commands, mild memory 
loss, impaired abstract thinking, disturbances of motivation 
and mood, anxiety, suicidal ideation and chronic sleep 
impairment, resulting in an overall disability picture that 
more nearly approximates that of occupational and social 
impairment with reduced reliability and productivity.  

2.  Deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as obsessional rituals which interfere with routine 
activities, illogical speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene with the inability 
to establish and maintain effective work and social 
relationships are not demonstrated.  

3.  In a December 2002 rating decision, the RO denied service 
connection for hearing loss.  The Veteran did not appeal that 
decision and it became final.

4.  Evidence submitted since the RO's December 2002 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim of service 
connection for hearing loss.

5.  Tinnitus was not first shown during service and the 
medical evidence of record does not show a current diagnosis 
of tinnitus.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria 
for the assignment of a 50 percent rating, but no higher, for 
the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2008).  
2.  New and material evidence has not been received since the 
RO's December 2002 rating decision; thus, the claim of 
service connection for hearing loss is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008).

3.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2007.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Kent v. Nicholson identifying the reasons for why the 
underlying service connection claim for hearing loss was 
denied.  

With regard to the claim to reopen based on new and material 
evidence, the March 2007 notice letter explained that the 
December 2002 denial of service connection for hearing loss 
was based on a finding that there were no current findings of 
hearing loss.  Thus, the appellant was aware of the basis for 
the denial of the underlying service connection claim and was 
also aware that he needed to provide new and material 
evidence to reopen the previously denied claim.  The March 
2007 letter specifically notified the appellant that he 
needed to show evidence of a current hearing loss and 
tinnitus disability and competent evidence of a nexus between 
any current hearing loss and/or tinnitus and military 
service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Regarding the increased rating claim, the March 2007 notice 
specifically explained how disability ratings are assigned, 
based on a schedule of ratings from 0 to 100 percent, 
functional impairment, and impact of the condition on 
employment and daily life.  Moreover, the Veteran's 
representative, in a July 2009 Appellant's Brief, 
specifically listed the criteria for rating PTSD.  Thus, the 
Veteran, through his representative, has actual knowledge of 
what is necessary to establish entitlement to a higher 
disability rating.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file, 
and the Veteran has not contended otherwise.

The Veteran maintains that he should be afforded a VA 
audiological compensation and pension (C&P) examination in 
conjunction with his claim of service connection for hearing 
loss and tinnitus.  However, the Veteran's service treatment 
records do not show complaints, findings or a diagnosis of 
hearing loss or tinnitus during service; the evidence of 
record does not show complaints of hearing loss or tinnitus 
until many years after active service discharge, and the 
Veteran has not provided any evidence showing a current 
hearing loss or tinnitus.  In disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In light of the foregoing, VA is not 
obligated to afford the Veteran an examination at this 
juncture.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings - PTSD

The veteran seeks a rating in excess of 30 percent for the 
service-connected PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The next higher, 50 percent rating is assigned when the 
veteran exhibits occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

In conjunction with the Veteran's March 2007 claim for an 
increased rating, the Veteran was examined in April 2007 on a 
fee basis for VA.  The Veteran reported symptoms of insomnia, 
nightmares, and anxiety.  He indicated that he always tried 
to stay busy as a way to compensate for his anxiety, because 
otherwise he would fall apart.  

Regarding his occupational history, the Veteran was employed 
in office management for 20 years after service.  His 
relationship with the supervisor and co-workers was good; he 
had no problems at work.  

Regarding daily activities and social functioning, the 
Veteran had one divorce after service, worked for 20 years, 
and then retired.  

On examination, the Veteran was not a reliable historian, as 
he could not recall many dates or events.  However, 
orientation, affect and mood, communication, speech and 
concentration were all normal.  Appearance and hygiene, and 
behavior were appropriate.  The Veteran did report 
intermittent panic attacks of less than once per week.  He 
described panic attacks as feeling like "the world is 
falling apart, sweating, anxiety and rapid heart beat."  

The Veteran was suspicious.  He did not trust the Government 
or the people who ran it.  There were no delusions, 
hallucinations obsessional rituals, or  impaired judgment.

Thought process was normal, but the Veteran's abstract 
thinking was impaired.  Additionally, the Veteran's memory 
was mildly abnormal.  The Veteran could not recall people's 
names and it took him 4 hours to get to the doctor's office 
when it should have taken only 2 and a half.  The Veteran did 
report suicidal ideation, but no homicidal ideation.  The 
examiner indicated that the Veteran did not have any 
behavioral, social, affective or somatic symptoms attributed 
to PTSD.  The diagnosis was PTSD with a GAF of 65.  

The examiner indicated that the Veteran's PTSD resulted in 
recurrent nightmares, intense distress, persistent avoidance, 
inability to recall, diminished participation in activities 
and feeling of detachment from others.  The Veteran exhibited 
persistent symptoms of arousal as indicated by difficult 
falling or staying asleep, and hypervigilance.  Finally, the 
examiner noted that the disturbance caused distress or 
impairment in social, occupational and/or other areas of 
functioning.  

In sum, the Veteran was able to manage his benefit payments 
in his own best interest.  He had no difficulty in performing 
activities of daily living.  He was able to establish and 
maintain effective work and social relationships, and he was 
able to maintain family role functioning.  However, the 
Veteran had intermittent inability to perform recreation or 
leisurely pursuits, had had constant interference with 
physical health.  Additionally, he had difficulty 
understanding complex commands.  The examiner explained that 
the Veteran would not be able to learn the computer even with 
the help of others.  Nevertheless, he did not appear to pose 
a threat of danger or injury to himself or others.  

Overall, some of the Veteran's symptoms are associated with 
the 30 percent rating and some of the Veteran's symptoms are 
associated with the next-higher 50 percent rating.  For 
example, the Veteran generally functions satisfactorily with 
routine behavior, self-care, and conversation normal, but he 
did have anxiety, suspiciousness, panic attacks less than 
weekly, chronic sleep impairment and mild memory loss.  These 
symptoms are primarily associated with the criteria for the 
assignment of a 30 percent rating.  However, the examiner 
specifically noted that the Veteran also had difficult in 
understanding complex commands, impaired abstract thinking, 
disturbances of motivation and mood and difficulty in some 
social settings.  These symptoms are associated with the 
assignment of a 50 percent rating.  Importantly, when there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Although the 
Veteran's service-connected PTSD appeared to have little 
impact on his employment or activities of daily living, it is 
evident that the Veteran struggles in certain circumstances, 
particularly with anxiety, suspiciousness, impaired thinking 
and memory impairment.  Thus, the totality of the PTSD 
symptoms more nearly approximate the criteria for the 
assignment of a 50 percent rating.  

Although the Veteran has expressed some suicidal ideation, a 
symptom associated with the 70 percent rating, the Veteran 
does not exhibit most of the symptomatology associated with 
the assignment of a 70 percent rating.  For example, the 
Veteran does not have obsessional rituals, illogical obscure 
or irrelevant speech, near-continuous panic, and his chronic 
depression does not affect his ability to function 
independently or appropriately.  The Veteran has some impulse 
control, but rarely, if ever, has periods of physical 
violence against others.  The Veteran does not exhibit 
spatial disorientation, neglect of personal appearance or 
hygiene.  Moreover, the Veteran has no difficulty with 
activities of daily living or obtaining or maintaining 
effective relationships.  

Global Assessment of Functioning (GAF) score at the VA 
examination in April 2007 was 65.  The Global Assessment of 
Functioning (GAF) scale reflects the psychological, social 
and occupational functioning under a hypothetical continuum 
of mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet.App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 41 and 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job); a GAF score between 51 and 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers); and a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

The Veteran's suicidal ideation is acknowledged, but he does 
not appear to have a plan, and ideation alone does not 
necessarily warrant the assignment of a rating in excess of 
50 percent, particularly given the high GAF score.

The totality of the evidence paints a disability picture that 
is more nearly approximated by the assignment of a 50 percent 
evaluation, but no higher.  The criteria for the assignment 
of this 50 percent rating, but no higher, have been met 
during the entire appeal period, as there are no distinct 
time periods where the veteran's symptoms warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  New and Material Evidence - Hearing Loss 

In a December 2002 decision, the RO denied service connection 
for hearing loss.  The basis of the denial was that hearing 
loss was not shown during active duty service and the Veteran 
did not provide any evidence to show that he had a current 
hearing loss disability.  A notice of disagreement was not 
received within the subsequent one-year period.

Currently, the appellant continues to contend that he has 
hearing loss as a result of noise exposure during service.  

Additional evidence has not been added to the record to 
support the claim.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence showing hearing loss during service or 
currently.  The December 2002 RO decision is final.  38 
U.S.C.A. § 7105.  

Since the prior final decision, no material evidence has been 
added to the claims file in support of the claim.  The only 
new evidence added to the file is the Veteran's repeated 
assertions that he has hearing loss and ringing in his ears.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  

No additional evidence was added to the record that provides 
any medical basis to relate the Veteran's current complaints 
of hearing loss, if found, to service.  Rather, the evidence 
added to the record shows that the Veteran currently 
complains of hearing loss and he relates his hearing loss to 
service.  This evidence is not new and material because it 
does not provide an in-service diagnosis of hearing loss, or 
a current diagnosis of hearing loss for VA purposes.  In 
addition to the evidence being duplicative, the Veteran's lay 
statements as to diagnosis or causation are not considered 
competent to provide the required nexus, particularly given 
the lack of continuity of symptomatology since service.  

Evidence submitted since the RO's December 2002 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's December 2002 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.



IV.  Service Connection - Tinnitus

The Veteran seeks service connection for tinnitus.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service treatment records (STRs) are negative for 
complaints, findings or diagnosis of tinnitus, ringing in the 
ears, ear infections, hearing loss, or other disability 
affecting the ears.  

There is no evidence of tinnitus in service, there is no 
post-service evidence of tinnitus until the Veteran reported 
tinnitus in his March 2007 claim.  The claims file contains 
an October 1992 private treatment record that notes the 
Veteran's reports of decreased hearing but not tinnitus.  

Finally, there is no competent evidence of a nexus between 
the Veteran's claimed tinnitus and service.  In the absence 
of in-service evidence of a disability, and competent 
evidence of a nexus between the Veteran's current tinnitus 
and service, the criteria for entitlement to service 
connection are not met.  

Although the Veteran is competent to state that he has 
ringing in the ears, he is not a medical expert, and is 
therefore as a lay person is not competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as opining that his current tinnitus problems are related to 
any in-service acoustic trauma, particularly since there is 
no continuity of symptomatology since service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

The preponderance of the evidence is against the claim of 
service connection for tinnitus; there is no doubt to be 
resolved; and service connection for tinnitus is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

An increased rating to 50 percent, but no higher, for the 
service-connected PTSD, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

The application to reopen the previously denied claim of 
service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


